Case 1:18-cv-12084-VSB Document 48 Filed 03/22/19 Page 1 of 3

POMERANTZ. |

Jeremy A. Lieberman
Managing Partner

March 22, 2019
VIA ECF

The Honorable Vernon S. Broderick

United States District Judge

Thurgood Marshall United States Courthouse
40 Foley Square

New York, New York 10007

Re:  Plaut v. The Goldman Sachs Group, Inc. et al., No. 1:18-cv-12084 (S.D.N.Y.)

Dear Judge Broderick:

We represent Movant Meitav Dash Provident Funds and Pension Ltd. (“Meitav”) in the
above-captioned action. We write to notify the Court of persuasive supplemental authority
relevant to Meitav’s pending motion for appointment as Lead Plaintiff and approval of Lead
Counsel and in opposition to competing motions. Dkt. No. 29. Chief Judge McMahon’s decision
issued today in Cook y. Allergan ple, et al., No. 1:18-cv-12089 (S.D.N.Y.) (“Allergan”), attached
hereto as Exhibit A, directly supports a finding the Dura-based loss calculation proposed by
movant Sjunde AP-Fonden (“AP7”) should be rejected, and Meitav should be appointed Lead
Plaintiff as it has the largest losses under the standard LIFO loss calculation.

In Allergan, movant DeKalb County Pension Fund (“DeKalb”) proposed, as AP7 does
here, using a Dura-based loss calculation that excluded all “in and out” transactions that took
place during the class period, instead of using the standard LIFO calculation. Jd. at 3. Chief
Judge McMahon held that it was inappropriate to apply a Dura-based loss calculation because
there were multiple partial corrective disclosures alleged:

For one thing, the appropriateness of employing Dura analysis at the lead plaintiff
stage is subject to considerable dispute. For another it is not clear where a Dura
analysis would lead in this case. Under Dura and its progeny, “any losses that [a
plaintiff] may have incurred before [a defendant’s] misconduct was ever disclosed
to the public are not recoverable, because those losses cannot be proximately
linked to the misconduct at issue in th[e] litigation.” Jn re Comverse, 2007 WL

jalieberman@pomlaw.com
600 Third Avenue, New York, New York 10016 tel: 212.661.1100 www.pomerantzlaw.com

NEW YORK CHICAGO LOS ANGELES PARIS

{00318291;3 }

325
Case 1:18-cv-12084-VSB Document 48 Filed 03/22/19 Page 2 of 3

POMERANTZ1 |?

The Honorable Vernon S. Broderick
March 22, 2019
Page 2

680779, at *4 (emphasis added). Here, allegations of fraud in the complaint
suggest that the “fraud premium” may have varied throughout the Class Period as

a result of, inter alia, partial corrective disclosures of Allergan’s malfeasance.
(See, e.g., 18 Civ. 12219 Dkt. No. 1 (complaint).)

Id. at 4. The Court concluded: “Given the length of the pleaded class period (beginning in early
2017 and going to December 2018) and the documented decline in Allergan’s share price during
that period (at points dramatically), it would be unwise to embrace DeKalb’s convoluted loss
calculation methodology at the expense of BRS’s considerably more straightforward [LIFO]
calculations.””!

Chief Judge McMahon also explained that “[t]he fact that DeKalb used the same
methodology as BRS in its original moving papers [LIFO] — only to alter its calculation when it
learned that someone else had a larger loss — lends validity to the conclusion that the impact of
Dura on the proposed lead plaintiffs’ loss calculations is at best uncertain, and so should be
discounted.” Jd.

Here, Chief Judge McMahon’s analysis strongly supports rejecting AP7’s proposed
Dura-based loss calculation and appointing Meitav as Lead Plaintiff. First, it is undisputed that
Meitav has the largest LIFO losses. Second, the Complaint alleges a class period of almost five
years (from February 28, 2014 through December 17, 2018) and there are allegations of multiple
partial corrective disclosures occurring as early as October 14, 2015 (See Dkt. No. 43 at § 50;
Dkt. No. 46 at 7), much greater than the almost two-year class period in Allergan. Thus, the
“fraud premium” certainly varied throughout the Class Period, rending a Dura-based analysis
unreliable and unhelpful. Third, AP7, like DeKalb in Allergan, used a LIFO calculation in its
original moving papers, proposing a Dura-based analysis only after it realized Meitav had larger
losses.

 

' Chief Judge McMahon noted that the use of a Dura-based analysis in certain cases can be
distinguished based on those cases not alleging partial corrective disclosures, but instead alleging
a short period at the end of the class period where the truth was revealed. Jd. n. 4. Indeed, as
noted in Meitav’s reply brief, Chief Judge McMahon previously applied a Dura-based loss
calculation in In re Veeco Instruments, Inc., 233 F.R.D. 330 (S.D.N.Y. 2005) where there was
only one corrective disclosure occurring at the end of the class period. See Dkt. No. 46 at 3 n.5.

{0031829153 }

a KE 305
Case 1:18-cv-12084-VSB Document 48 Filed 03/22/19 Page 3 of 3

POMERANTZL |?

The Honorable Vernon S. Broderick
March 22, 2019
Page 3

 

Respectfully,

Q--> P—

Jeremy A. Lieberman

ce: All Counsel of Record (by ECF)

{00318291;3 }

i eee 325
